DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on November 22, 2021 regarding Application No. 17/531,827.  Claims 1-16 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2020-198416 application filed in Japan on November 30, 2020 has been filed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the application number and art unit number on the IDS.


Drawings
The drawings are objected to because “DISPLAY CONTROL UNIT” corresponding to element 110 in figure 1 should be changed to “DISPLAY MODE CONTROL UNIT” to correspond to “display mode control unit” in claim 16.  However, the Office notes that the specification, except for [0021] (“display mode controller”), appears to correspond with the label of 110 in figure 1 (i.e., element 110 is described as a “display control unit” in the specification).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 16 is objected to because “the display controller” in the first line of the last limitation should be changed to “the display mode controller” to correspond to “display mode controller” previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “external recognition means” in claim 7.  “[E]xternal recognition means” is interpreted as a camera, radar device, LIDAR device, or an object recognition device implemented in a control device (processor), display device, or processor included in a camera.  (FIG. 1, [0027], [0031], [0034], and [0041]).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display mode controller” and “display mode determiner” in claim 16.  “[D]isplay mode controller” and “display mode determiner” are interpreted as being implemented by a processor.  (FIG. 1 and [0034], see also [0035]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “wherein the display controller displays one or more objects from a predetermined area inside the lens area toward the outside of the lens area so that an 10object near the predetermined area is displayed in a different display mode relating to at least one of a density, a color strength, a luminance, and a size compared to an object away from the predetermined area” (emphasis added).  Although the specification provides support for display control unit 110 display at paragraphs [0044] and [0055], the specification also discloses that display control unit 110 causes display device 200 to display images at paragraphs [0035] and [0043] (see also figure 1 and [0054]).  The Office suggests changing “the display controller displays” to “the display device displays”.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “wherein the display controller displays one or more objects from a predetermined area inside the lens area toward the outside of the lens area so that an 10object near the predetermined area is displayed in a different display mode relating to at least one of a density, a color strength, a luminance, and a size compared to an object away from the predetermined area” (emphasis added).  Although the specification provides support for display control unit 110 display at paragraphs [0044] and [0055], the specification also discloses that display control unit 110 causes display device 200 to display images at paragraphs [0035] and [0043] (see also figure 1 and [0054]).  Thus, it is unclear whether display is performed by the display controller or the display device.  The Office suggests changing “the display controller displays” to “the display device displays”.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in US 2010/0073768 A1 (hereinafter Kim) in view of Hatakeyama et al. in US 2013/0258488 A1 (hereinafter Hatakeyama).
Regarding claim 1, Kim teaches:
A display method (FIG. 7 and [0077], see also FIG. 4 and [0010]), which is executed 
by a display device (110; FIG. 1 and [0045], see also FIG. 4) capable of forming 
an image (hybrid image; FIG. 4 and [0068]) in both of 
an inside of a lens area (2D background object(s) image inside of a lens area 110 (i.e., 110 includes lens 116); FIGs. 1 and 4, [0045], and [0069], see also FIG. 3B and [0064]) and 
an outside of the lens area (3D object image outside of the lens area 110; FIG. 4 and [0069], see also FIG. 2B and [0055]) and 
enabling a user (observer; [0069]) to 
visually recognize the image (FIG. 4 and [0069]), 
the display method comprising 
displaying, by the display device, one or more objects (2D background object(s); FIG. 4 and [0069]) from 
a predetermined area inside the lens area (second display 114 area; see FIG. 4 and [0069]) toward the outside of the lens area (see FIG. 4 and [0069], see also FIG. 3B and [0064]).  
However, it is noted that Kim does not teach:
said displaying so that an object near the predetermined area is displayed in a different display mode relating to at least one of a density, a color strength, a luminance, and a size compared to an object away from the predetermined area.
 	Hatakeyama teaches:
displaying so that an object (green light virtual image object 31; FIGs. 2-4 and [0056]) near 
a predetermined area (10a area; FIGs. 2-5 and [0056]) ([0056]) is displayed in 
a different display mode relating to at least one of a density, a color strength , a luminance, and a size (different density, color strength, and/or luminance; FIG. 26, [0063], [0089], and [0131], see also [0002], [0003], [0063], [0065], and [0084]) compared to 
an object away from the predetermined area (red light virtual image object 31; FIGs. 2-4 and [0056]) (FIG. 26 and [0089], see also [0002], [0003], [0063], [0065], [0081], [0084], and [0131]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify displaying taught by Kim to include: the features taught by Hatakeyama, such that Kim as modified teaches: the claimed features, to provide a warning to a user.  (Hatakeyama: [0089]).

	Regarding claim 2, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device displays an object near the predetermined area so that the density, the color strength, the luminance, or the size of the object becomes higher than a density, a color strength, a luminance, or a size of an object away from the predetermined area and formed outside of the lens area (claim 1 above; Hatakeyama: i.e., a green light virtual image object 31 near the near the 10a area displayed with a higher density, color strength, and luminance than those of a red light virtual image object 31 away from the 10a area as a situation changes from a situation where there is a need to warn (red) to a normal/safe situation where there is no need to warn (green); FIGs. 2-4 and 26, [0056], [0089], and [0131], see also [0002], [0003], [0063], [0081], and [0084]; also, it would have been obvious to include the claimed features because it would have been obvious to try as one of a predictable and ascertainable group of features of becoming higher, lower, or neither higher or lower with a reasonable expectation of success, as well as since it would have been within the general skill of one of ordinary skill in the art to select a known feature on the basis of its suitability for the intended use).

	Regarding claim 3, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device displays an object near the predetermined area so that the density, the color strength, the luminance, or the size of the object becomes lower than a density, a color strength, a luminance, or a size of an object away from the predetermined area and formed inside of the lens area (claim 1 above; Hatakeyama: i.e., a green light virtual image object 31 near the 10a area displayed with a lower density, color strength, and/or luminance than those of a red light virtual image object away from the 10a area where a situation changes from a normal/safe situation where there is no need to warn (green) to a situation where there is a need to warn (red); see FIGs. 2-4 and 26, [0056], [0089], and [0131], see also [0002], [0003], [0063], [0081], and [0084]; also, it would have been obvious to include the claimed features because it would have been obvious to try as one of a predictable and ascertainable group of features of becoming lower, higher, or neither lower or higher with a reasonable expectation of success, as well as since it would have been within the general skill of one of ordinary skill in the art to select a known feature on the basis of its suitability for the intended use).


	Regarding claim 4, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device displays a character image (Hatakeyama: [0053] (“The displaying shape of the virtual image… may be a figure such as… [a] character”)), and 
wherein the predetermined area is an area close to the character image or an area including at least a part of the character image (claim 1 above; Hatakeyama: i.e., an area close to the character image; FIGs. 2-5 and [0056], see also FIG. 11).

Regarding claim 5, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device displays a character image (Hatakeyama: [0053] (“The displaying shape of the virtual image… may be a figure such as… [a] character”)), and 
wherein the display device determines a position of display of the character image through an operation performed by the user (Hatakeyama: i.e., steering operation corresponding to traveling on a curved road; FIG. 28 and [0090], see also FIG. 27).  

Regarding claim 6, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device continuously displays the one or more objects from the predetermined area (claim 1 above; Hatakeyama: continuously displays while a warning is necessary or until a driver confirms a warning situation; see [0063], [0089], and [0131], see also [0002] and [0003]; also, it would have been obvious to include the claimed features because it would have been obvious to try as one of a predictable and ascertainable group of features of continuously and not continuously displaying with a reasonable expectation of success, as well as since it would have been within the general skill of one of ordinary skill in the art to select a known feature on the basis of its suitability for the intended use)
toward a specific location outside the lens area (claim 1 above; Hatakeyama: pedestrian or bicycle object location; FIG. 22, [0076], and [0083]).  

Regarding claim 7, Kim as modified by Hatakeyama teaches:
The display method according to claim 6, 
wherein the specific location is a risk determination location acquired by external recognition means (Hatakeyama: i.e., whether a pedestrian or bicycle object does or does not exist at a periphery of a vehicle acquired by object sensor 11; FIG. 1, [0055], [0076], and [0078]).

Regarding claim 8, Kim as modified by Hatakeyama teaches:
The display method according to claim 6, 
wherein the display device sets a degree of difference in the display mode depending on a distance between the specific location and the display device (Hatakeyama: FIG. 23, [0063], [0081], [0084], and [0085], see also FIG. 26 and [0089]).

	Regarding claim 10, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device decreases visibility of an image formed outside of the lens area compared to visibility of an image formed inside of the lens area (claim 1 above; Hatakeyama: i.e., decrease visibility of a red light virtual image object 31 compared to visibility of a green light virtual object image 31 where a situation changes from a situation where there is a need to warn (red) to a situation where there is no need to warn (green); see [0056], [0089], and [0131], see also [0002], [0003], [0063], [0081], and [0084]; also, it would have been obvious to include the claimed features because it would have been obvious to try as one of a predictable and ascertainable group of features of decreases, increases, or neither decreases or increases visibility with a reasonable expectation of success, as well as since it would have been within the general skill of one of ordinary skill in the art to select a known feature on the basis of its suitability for the intended use).

	Regarding claim 11, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device is a display device having lenticular lens structure (Kim: lenticular lens 116; FIG. 1 and [0045]).

	Regarding claim 12, Kim as modified by Hatakeyama teaches:
The display method according to claim 1, 
wherein the display device is mounted on a mobile body (claim 1 above; Hatakeyama: see FIG. 1 and [0054], see also FIG. 5).  

	Regarding claim 13, Kim as modified by Hatakeyama teaches:
The display method according to claim 12, 
wherein the display device displays an object so that when the user in the mobile body has not visually recognized the specific location, the density, the color strength, the luminance, or the size of the object becomes higher compared to a case in which the user in the mobile body has visually recognized the specific location (claim 12 above; Hatakeyama: i.e., color strength and luminance of a displayed virtual character image object 31 becomes higher when a situation changes from a attracting attention situation to a warning situation where a distance between a pedestrian or bicycle object and a vehicle becomes smaller and a driver of the vehicle does not confirm a notification situation compared to when the driver confirms the notification situation and the color strength and luminance of the displayed character image object 31 becomes lower; see [0002], [0003], [0053], [0063], [0081], [0084], [0089], and [0131]; also, it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).  

	Regarding claim 14, Kim as modified by Hatakeyama teaches:
The display method according to claim 12, 
wherein the display device subjects the one or more objects to blur processing more and displays the one or more objects as illuminance of the outside of the mobile body becomes lower (claim 12 above; Hatakeyama: more blur processing of displayed light virtual image object(s) 31 where a vehicle travels on a curved road as illuminance of the outside of the vehicle becomes lower transitioning from day to evening; FIG. 19, [0065], and [0072], see also [0110], [0111], and [0128]).

	Regarding claim 15, Kim as modified by Hatakeyama teaches:
The display method according to claim 12, 
wherein the display device increases a degree of difference in the display mode when the user in the mobile body has not visually recognized the specific location compared to a case in which the user in the mobile body has visually recognized the specific location (claim 12 above; Hatakeyama: i.e., increases color strength and luminance when a situation changes from an attracting attention situation to a warning attention situation where a distance between a pedestrian or bicycle object and a vehicle becomes smaller and a driver of the vehicle does not confirm a notification situation compared to when the driver confirms the notification situation and the color strength and luminance of a virtual image object 31 decreases; see [0002], [0003], [0063], [0081], [0084], [0089], and [0131]; also, it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).

	Regarding claim 16, Kim is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 16 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 16 differs from claim 1 above in that the following are recited:
A system, which is configured to control, the system comprising: 
a display mode controller configured to control display by the display device; and 
a display mode determiner configured to determine a mode of display by the display device, 
wherein the display controller displays.  


	Kim as modified by Hatakeyama teaches:
A system (Kim: FIGs. 1 and 7, [0045], and [0077], see also FIG. 4 and [0068], and [0069]), which is configured to control (Kim: see FIG. 4, [0068], and [0069]), 
the system comprising: 
a display mode controller (Hatakeyama: 10 and 15; FIG. 1 and [0063]) configured to 
control display by the display device (Hatakeyama: [0063]); and 
a display mode determiner (Hatakeyama: 14; FIG. 1 and [0055]) configured to 
determine a mode of display by the display device (Hatakeyama: [0063], [0078]-[0081], [0084], and [0085]), 
wherein the display controller displays (Hatakeyama: [0063], see also [0085]).  
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hatakeyama, in further view of Emura et al. in US 2015/0103174 A1 (hereinafter Emura).

Regarding claim 9, Kim as modified by Hatakeyama teaches:
The display method according to claim 8.
	However, it is noted that Kim as modified by Hatakeyama does not teach:
wherein the display device increases widths of the one or more objects as a distance between the specific location and the display device becomes smaller.
	Emura teaches:
wherein a display device ([0035]) increases 
widths of one or more objects (401-403; FIGs. 5A-D and [0061]) (increase thicknesses of 401-403; [0062]) as 
a distance between a specific location (pedestrian or bicycle moving body location; FIGs. 4A-D and 5A-D, [0061], [0062], and [0066])
and the display device becomes smaller ([0062] (“increasing the thickness of the virtual line… with the decreasing distance from the own vehicle to the moving body”)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Kim as modified to include: the features taught by Emura, such that Kim as modified teaches: the claimed features, so a user can “intuitively understand the distance to each moving body and the risk of collision with the moving body by increasing the thickness of the virtual line at the certain position.... Since the thickness of the virtual line is decreased with the increasing distance from the certain position to the moving body, wasteful display is reduced for the user who pays attention to the periphery of the point 405. As a result, the user is not needed to pay attention to the virtual lines more than needs.” (Emura: [0062]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/9/2022B